PER CURIAM.
No error has been demonstrated in the judgment and three year minimum mandatory sentence imposed for aggravated battery with a firearm, which are therefore affirmed. See Jenrette v. State, 390 So.2d 781 (Fla. 3d DCA 1980). The conviction for possession of a firearm in the commission of the aggravated battery is reversed. State v. Pinder, 375 So.2d 836 (Fla.1979); Thompson v. State, 397 So.2d 354 (Fla. 3d DCA 1981); Jenrette v. State, supra; Hegstrom v. State, 388 So.2d 1308 (Fla. 3d DCA 1980), review granted, Fla., Case no. 59,893, January 26, 1981.
Affirmed in part, reversed in part.